      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 1 of 21



                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA


DEMOCRATIC EXECUTIVE
COMMITTEE OF FLORIDA, and BILL
NELSON FOR U.S. SENATE,
                                             Case No.__________________
                Plaintiffs,

v.

KEN DETZNER, in his official capacity as
Florida Secretary of State,

                Defendant.




                   COMPLAINT FOR INJUNCTIVE AND
                       DECLARATORY RELIEF


      Plaintiffs   the   DEMOCRATIC        EXECUTIVE     COMMITTEE        OF

FLORIDA (“DECF”) and BILL NELSON FOR U.S. SENATE (“Nelson

Campaign”) (collectively, “Plaintiffs”), by and through the undersigned

attorneys, file this COMPLAINT FOR INJUNCTIVE AND DECLARATORY

RELIEF against Defendant KEN DETZNER, in his official capacity as Florida

Secretary of State (“Defendant”), and allege upon information and belief as to

all others as follows:


                                      1
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 2 of 21



                            NATURE OF THE CASE

      1.      “No right is more precious in a free country than that of having a

voice in the election of those who make the laws under which, as good citizens,

we must live. Other rights, even- the most basic, are illusory if the right to vote is

undermined.” Wesberry v. Sanders, 376 U.S. 1, 17 (1964). Plaintiffs bring the

instant lawsuit, on an emergency and expedited basis, to protect this right and to

prevent the disenfranchisement of tens of thousands of Florida voters at risk of

disenfranchisement in the 2018 general election if Defendant is not enjoined from

rejecting their vote-by-mail (“VBM”) and provisional ballots on the basis of a

standardless signature matching process, if the votes of voters who cast such

ballots are not counted, and if the upcoming canvassing deadline is not tolled until

this matter can be heard and relief can be granted.

      2.     Ending by no later than noon on November 10, local canvassing

boards throughout the State will review and, unless relief is granted,

unconstitutionally reject the VBM and provisional ballots of tens of thousands of

Florida voters. In deciding whether to accept and count these ballots, or to reject

and discard the ballots and disenfranchise the voters who cast them, local

canvassing boards will engage in a demonstrably standardless, inconsistent, and

unreliable signature matching process that has been shown to result in the

                                          2
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 3 of 21



disproportionate rejection of VBM and provisional ballots cast by ethnic and racial

minorities, as well as young, first-time voters.

      3.     This entirely standardless, inconsistent, and unreliable signature

matching process, which has a disparate impact on People of Color and young, first

time voters, violates the prohibition against undue burdens on the right to vote,

enshrined under the First and Fourteenth Amendments to the U.S. Constitution,

and subjects Florida voters to disparate treatment and inconsistent standards in

violation of the Fourteenth Amendment’s Equal Protection Clause.

                          JURISDICTION AND VENUE

      4.      Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to

redress the deprivation under color of state law of rights secured by the United

States Constitution.

      5.      This Court has original jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy

arise under the Constitution and laws of the United States.

      6.     This Court has personal jurisdiction over Defendant, who is sued in

his official capacity only.

      7.     Venue is proper in this Court under 28 U.S.C. § 1391(b), because a

substantial part of the events that gave rise to Plaintiffs' claim occurred in this

                                           3
       Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 4 of 21



judicial district.

       8.     This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                     PARTIES

        9.     Plaintiff   DEMOCRATIC         EXECUTIVE         COMMITTEE         OF

 FLORIDA (“DECF”), is the statewide organization representing Democratic

 candidates and voters throughout the State of Florida within the meaning of

 Florida Statute § 103.121 and all other applicable provisions of the election laws.

 DECF's purpose is to elect Democratic Party candidates to public office

 throughout Florida. To accomplish its purpose, DECF engages in vitally

 important activities, including supporting Democratic Party candidates in

 national, state, and local elections through fundraising and organizing efforts;

 protecting the legal rights of voters; and ensuring that all voters have a meaningful

 ability to cast ballots in Florida. DECF has millions of members and constituents

 from across Florida, including millions of Floridians who are registered with the

 Florida Department of State's Division of Elections as Democrats, and many other

 Floridians who regularly support and vote for candidates affiliated with the

 Democratic Party. Among its members and constituents are Florida voters whose

                                          4
     Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 5 of 21



provisional or VBM ballots will be rejected, and who will therefore be

disenfranchised, absent injunctive relief.

      10.   DECF is directly harmed because Democratic voters are more likely

than Republican voters to have their vote denied due to an apparent signature

mismatch. Accordingly, it is more likely that Democratic voters will not have

their vote counted, thereby, decreasing the overall likelihood that DECF will be

successful in its efforts to help elect Democratic candidates to public office.

Further, as part of DECF's get-out-the-vote efforts, it engages in a robust VBM

voter contact program, informing thousands of voters statewide about their ability

to cast VBM ballots; the rules and deadlines surrounding vote by mail; and

encouraging voters to utilize vote-by-mail. Florida's policy regarding

mismatched signatures decreases overall confidence in the vote-by-mail and

provisional ballot processes, and our democracy, generally, and, as a result,

directly undermines the efforts that DECF takes to encourage voters to utilize

VBM ballots and to assist them in exercising their right to vote.

      11. Young and first-time voters, in particular, who are disproportionately

more likely than more experienced Florida voters to be required to cast a

provisional ballot, and who are also disproportionately more likely to vote by

mail, are a core component of DECF’s membership and constituency.

                                         5
         Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 6 of 21



          12.   DECF's members and constituents are directly harmed by Florida's

    signature-mismatch policy because some of DECF's members and constituents

    have actually been denied their right to vote in past elections due to the policy.

    Each election cycle, these voters remain at a high risk of having their right to vote

    denied as a result of a signature mismatch on their VBM or provisional ballots.

          13.    Moreover,    given    that   Democrats     are   more   likely   to   be

    disenfranchised due to this policy, and that Democrats have consistently been

    disenfranchised by these policies in the past, the risk that DECF's members and

    constituents are being disenfranchised in the 2018 general election is not just

    highly likely, but it is virtually certain. DECF brings this claim on its own behalf,

    as well as on behalf of its members and constituents.

          14.   Given the extremely narrow vote margins in unofficial election

    results, it seems likely that the gubernatorial, senate, and attorney general races

    will result in recounts.1 Indeed, a recount is required by Florida law if the

    “unofficial returns reflect that a candidate for any office was defeated or

    eliminated by one-half of a percent or less of the votes cast for such office,"

    unless ”the candidate or candidates defeated or eliminated from contention for

1
 Florida’s Governor, Senate, AG Races May be Subject to Recount, CBS 4 MIAMI
(Nov. 7, 2018), https://miami.cbslocal.com/2018/11/07/governors-race-may-be-
subjected-to-recount/.

                                              6
     Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 7 of 21



such office by one-half of a percent or less of the votes cast for such office request

in writing that a recount not be made.” Fla. Stat. § 102.141(7).

      15.    Plaintiff BILL NELSON FOR U.S. SENATE is a duly organized

political campaign in support of Bill Nelson’s election to the United States Senate,

representing the State of Florida.

      16.    Defendant KEN DETZNER is sued in his official capacity as

Secretary of State of the State of Florida. Defendant Detzner is a person within

the meaning of 42 U.S.C. § 1983 and acts under color of state law. Pursuant to

Florida Statute § 97.012, the Secretary of State is the chief elections officer of the

State and is therefore responsible for the administration of state laws affecting

voting, including with respect to the general election on November 6, 2018. As

Secretary of State, Defendant Detzner's duties consist, among other things, of

“[o]btain[ing] and       maintain[ing] uniformity in the          interpretation    and

implementation of the election laws.” Id. at § 97.012(1). The Secretary of State

is also tasked with ensuring that county supervisors . . . perform their . . . statutory

duties, see id. at § 97.012(14), is responsible for providing technical assistance to

county supervisors on voter education, election personnel training services, and

voting systems, see id. at §§ 97.012(4), -(5), and is responsible for “[p]rovid[ing]

written direction and opinions to the supervisors of elections on the performance

                                          7
         Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 8 of 21



    of their official duties with respect to the Florida Election Code or rules adopted

    by the Department of State.” Id. at § 97.012(16).

                        STATEMENT OF FACTS AND LAW

                                   VOTE BY MAIL

         17.     Voting by mail is very popular among Florida voters. “Both the

overall number of VBM ballots, as well as the percentage of VBM ballots of all

votes cast, have steadily ticked up over the past three presidential elections in the

Sunshine State. In the 2016 general election, more than 2.7 million registered

voters, some 28.7 percent of the 9.6 million Floridians who turned out to vote, cast

their ballot by mail, up from the nearly 2.4 million registrants (or 27.8 percent of

the electorate) who voted VBM in 2012.”2

         18.     In the 2018 general election, 3,497,012 Florida voters requested to

vote by mail.3 As of November 8, 2018 at 7:17 a.m., 2,622,194 of those voters’

VBM ballots have been returned and accounted for, and 874,818 had not yet been

counted as returned. Id. And despite the fact that turnout has historically been

2
 Dr. Daniel A. Smith, Vote-By-Mail Ballots Cast in Florida at 5, AMERICAN CIVIL
LIBERTIES UNION (“ACLU”) OF FLORIDA (Rev. Sept. 2018), https://www.aclufl.
org/sites/default/files/aclufl_-_vote_by_mail_-_report.pdf.
3
  Florida Division of Elections, Vote-by-Mail Request and Early Voting Reports,
https://countyballotfiles.elections.myflorida.com/FVRSCountyBallotReports/Abse
nteeEarlyVotingReports/PublicStats (last visited Nov. 8, 2018).

                                            8
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 9 of 21



lower in midterm elections than in presidential elections, the number of returned

VBM ballots in the 2018 midterm election (2,622,194) is already nearly identical

to the number of VBM ballots cast in the 2016 presidential election (2,758,6174).

      19.     However, in 2012 and 2016, approximately 1% of all VBM ballots

were rejected as “illegal.”5 “In 2016, more than 27,700 VBM ballots were rejected;

in 2012, nearly 24,000 VBM ballots were rejected.” Id. at 9.

      20.     VBM ballots will only be counted if: (1) “[t]he signature on the

voter's [VBM] certificate . . . matches the elector's signature in the registration

books or precinct register,” Fla. Stat. § 101.68(2)(c): (2) upon notification that

there is a signature mismatch, the voter submits a “cure affidavit” before “5 p.m.

on the day before the election,” and the affidavit’s signature “matches the elector's

signature in the registration books or precinct register” and the canvassing board is

able to “confirm the identity of the elector” with certain forms of accepted

identification. Fla. Stat. § 101.68(2)(c), Fla. Stat. § 101.68(4); Fla. Stat. § 101.6923

(“A vote-by-mail ballot will be considered illegal and will not be counted if the

signature on the Voter's Certificate does not match the signature on record. The

signature on file at the start of the canvass of the vote-by-mail ballots is the

4
  Florida Department of State: Division of Elections, Voting Activity by Ballot Type
for the 2016 General Election (Rev. Mar. 24, 2017), https://dos.myflorida.com/
media/697842/2016-ge-summaries-ballots-by-type-activity.pdf.
5
  Smith, Vote-By-Mail Ballots Cast in Florida at 9.

                                           9
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 10 of 21



signature that will be used to verify your signature on the Voter's Certificate. If you

need to update your signature for this election, send your signature update on a

voter registration application to your supervisor of elections so that it is received

no later than the start of canvassing of vote-by-mail ballots, which occurs no

earlier than the 15th day before election day.”).

      21.     While the deadline to cure a VBM ballot that is rejected is 5:00 p.m.

on the day of the election, Fla. Stat. § 101.68(4), VBM ballots are valid if received

by as late as 7:00 p.m. on the day of the election. Fla. Stat. § 101.6103(5) (“A

ballot shall be counted only if: (a) It is returned in the return mailing envelope; (b)

The elector's signature has been verified as provided in this subsection; and (c) It is

received by the supervisor of elections not later than 7 p.m. on the day of the

election.”) (emphasis added); see also Fla. Stat. § 101.68(7) (imposing the same

deadline for UOCAVA absentee ballots). Accordingly, scores of voters are

disenfranchised based on the timing of the mail.

      22.     Moreover, a recent study found that, “in Florida, younger voters as

well as racial and ethnic minorities are disproportionately more likely not to have

their VBM ballot counted as valid,” and that due to “issues with their signature,

eligible registrants in Florida who are younger—particularly first-time voters—and

who are racial or ethnic minorities are much more likely to have their ballot



                                          10
        Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 11 of 21



rejected by a county canvassing board.”6

        23.    And rejection rates for vote-by-mail ballots vary significantly across

Florida's counties,7 underscoring the arbitrary and standardless nature of the

statewide process for assessing whether a voter's signature on the vote-by-mail

ballot envelope matches the signature on the voter's relevant registration document.

        24.    Accordingly, it is virtually certain that, absent this Court’s

intervention, not all vote-by-mail ballots will be treated equally with regard to the

signature matching process.

                             PROVISIONAL BALLOTS

        25.    In the 2016 presidential election, where the overall turnout rate was

similar to the record-breaking turnout in the 2018 midterm election,8 24,460

provisional ballots were cast.9


6
    Smith, Vote-By-Mail Ballots Cast in Florida at 9.
7
    Smith, Vote-By-Mail Ballots Cast in Florida at 5.
8
 Alejandro De La Garza, ‘A High Water Mark for Midterm Turnout.’ 2018 Could
be a Historic Election for Voter Participation, Time (Nov. 7, 2018), http://time.
com/5447210/2018-voter-turnout/ (“‘Certainly in states like Florida and Virginia
we’re seeing turnout rates that are at least at 20-year highs,’ says Corwin Smidt, an
associate professor of political science at Michigan State University. ‘This is a high
water mark for midterm turnout.’”).
9
  Florida Department of State: Division of Elections, Voting Activity by Ballot Type
for the 2016 General Election (Rev. Mar. 24, 2017), https://dos.myflorida.com/

                                          11
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 12 of 21



      26.    Among the reasons why a voter would be required to cast a

provisional ballot are instances when a voter “claim[s] to be properly registered in

the state and eligible to vote at the precinct in the election but [her] eligibility

cannot be determined” or when “an election official asserts [the voter] is not

eligible.” Fla. Stat. § 101.048(1).

      27.    “A person casting a provisional ballot shall have the right to present

written evidence supporting his or her eligibility to vote to the supervisor of

elections by not later than 5 p.m. on the second day following the election.” Fla.

Stat. § 101.048(1).

      28.    As a threshold matter, the county canvassing board will first examine

a provisional ballot’s voter certificate and affirmation to determine if the voter was

entitled to vote in the precinct where the vote was cast. Fla. Stat. § 101.048(2). “If

it is determined that the person voting the provisional ballot was not registered or

entitled to vote at the precinct where the person cast a vote in the election, the

provisional ballot shall not be counted and the ballot shall remain in the envelope

containing the Provisional Ballot Voter's Certificate and Affirmation and the

envelope shall be marked ‘Rejected as Illegal.’” Fla. Stat. § 101.048(2)(b)(2).

These voters are not afforded any recourse against disenfranchisement.



media/697842/2016-ge-summaries-ballots-by-type-activity.pdf.

                                         12
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 13 of 21



      29.    And even if a provisional ballot passes the threshold inquiry, the

provisional ballot will only be counted if the canvassing board concludes that “the

signature on the Provisional Ballot Voter's Certificate and Affirmation” matches

“the signature on the voter's registration.” Fla. Stat. § 101.048(2)(b)(1). Again, if

this standardless signature matching process results in a provisional ballot’s

rejection, the voter is afforded no recourse against her disenfranchisement.

      30.       Signature updates are processed until the start of canvassing of vote-

by-mail ballots, which may begin 15 days before an election. Id.§ 98.077(4); id. §

101.68(2)(a). The· signature on file at the start of the canvass is the signature that

will be used to verify the vote-by-mail ballot. Fla. Stat. § 98.077(4).

      31.       Importantly, Florida election law “does not prohibit the supervisor

from providing additional methods for updating an elector's signature.” Id. §

101.68(4)(a).

      32.       It would impose little to no administrative burden to count VBM

and provisional ballots that have been rejected on the basis of alleged

mismatched signatures.

      33.       Despite its grave effect of rendering voters' ballots ineffective,

Florida's process for rejecting ballots based on signature mismatch is done without

any consistent standard or relevant expertise. Some counties use signature

verification technology, for example; others do not. The number of VBM and
                                      13
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 14 of 21



provisional ballots that are rejected as illegal based on a perceived signature

mismatch varies considerably and significantly across counties - and even, more

troubling, across race and party.

       34.     In the 2012 general election, Seminole and Alachua counties were

ten times more likely than Sarasota, Hillsborough, and Leon counties to reject a

VBM ballot as illegal for signature mismatch. VBM voters in the former counties

are less likely to cast an effective vote than those in the latter.

       35.    The rejection of a ballot based on a perceived signature mismatch,

and the lack of any consistent standard applied across counties, is particularly

problematic because of the nature of the signature requirement. Handwriting can

change, and quickly, for a variety of reasons. Factors that can affect a person's

handwriting include physical factors such as age, illness, injury, medicine,

eyesight, alcohol, and drugs; mechanical factors such as pen type, ink, surface,

position, paper quality; and psychological factors such as distress, anger, fear,

depression, happiness, and nervousness.10


10
   See Richard Orisini, Signature Evaluation, Fla. State Ass'n of Supervisors of
Elections 2015 Annual Summer Conference, at 6 (June 7-10, 2016), available at:
http://www.myfloridaelections.com/portals/fsase/Documents/Conference%20Prese
ntations/2015/2011%20Elections%40presentation.pdf; Tomislav Fotak, et al.,
Handwritten signature identification using basic concepts of graph theory, 7
WSEAS Transactions on Signal Processing 145, 145 (2011), http://www.wseas.
us/e-library/transactions/signal/2011/53-595.pdf. Moreover, a person's handwriting

                                            14
     Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 15 of 21



      36.    Furthermore, because Florida's signature-matching process involves

human reviewers, it is necessarily fallible. See, e.g., Rory Conn, Gary Fielding, et

al., Signature Authentication by Forensic Document Examiners, 46 Journal of

Forensic Sci. 884-88 (2001). Canvassers and Supervisors of Elections inevitably

make mistakes when rejecting ballots due to mismatched signatures.

                              CLAIMS FOR RELIEF

                                     COUNT I

                      First Amendment and Equal Protection
                   U.S. Const. Amend. XIV, 42 U.S.C. § 1983
                        Undue Burden on the Right to Vote
      37.    Plaintiffs incorporate by reference and reallege paragraphs l to 36 of

this Complaint.

      38.    Under the Equal Protection Clause, a State cannot utilize election

practices that unduly burden the right to vote. The practices outlined above

impose a severe burden—disenfranchisement--on the right to vote of the

voters who cast those ballots. Rejecting these voters’ ballots based solely on

the alleged signature mismatch on their ballot envelopes does not serve any

legitimate, let alone compelling, state interest, particularly where the State has


simply changes over time. See, e.g., Michael P. Caligiuri, et al., Kinematics of
Signature Writing in Healthy Aging, 59 Journal of Forensic Sci. 1020 (2014),
www.ncbi.nlm.nih.gov/pmc/artic1es/PMC4077921/.

                                        15
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 16 of 21



already otherwise verified their eligibility vote.

      39.     Furthermore, the standardless process which Florida matches

signatures on VBM and provisional ballots, which varies by county, is plainly

violative of the Equal Protection Clause. “Having once granted the right to vote

on equal terms, the State may not, by later arbitrary and disparate treatment, value

one person's vote over that of another.” Bush v. Gore, 531 U.S. 98, 104–05

(2000).

      40.     Scores of eligible, registered Florida voters will suffer direct and

irreparable injury if Defendant refuses to count their ballots. Without relief from

this Court, these voters will be deprived of their right to vote in the November

election.

      41.    Based on the foregoing, Defendant, acting under color of state law,

has deprived and will continue to deprive Plaintiffs and the voters they represent

of equal protection under the law secured to them by the Fourteenth Amendment

to the United States Constitution and protected by 42 U.S.C. § 1983.

                                        COUNT II

                            Equal Protection
U.S. Const. Amend. XIV, 42 U.S.C. § 1983, 28 U.S.C. § 2201, 28 U.S.C. § 2202

      42.    Plaintiffs reallege and incorporate by reference paragraphs 1 through

36, as though fully set forth herein.
                                           16
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 17 of 21



      43.    The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution prohibits states from “deny[ing] to any person within its

jurisdiction the equal protection of the laws.” U.S. CONST. amend. XIV, § 1. This

constitutional provision requires “that all persons similarly situated should be

treated alike.” City of Cleburne v. Cleburn Living Center, 473 U.S. 432, 439

(1985); see also Bush v. Gore, 531 U.S. 98, 104-05 (2000) (holding Equal

Protection Clause applies to “the manner of [the] exercise [of voting]” and “once

granted the right to vote on equal terms, the State may not, by later arbitrary and

disparate treatment, value one person’s vote over that of another”).

      44.    Florida’s standardless and inconsistent signature matching process

with regard to VBM and provisional ballots subjects provisional and VBM voters

to differing standards under each county’s application of the signature matching

process.

      45.    Florida’s standardless and inconsistent signature matching process

with regard to VBM and provisional ballots results in the disparate treatment of

similarly situated voters including racial minorities and young voters.

      46.    Florida’s standardless signature-matching process does not further any

legitimate state interest, much less a compelling state interest narrowly tailored,

that is sufficiently weighty to justify the disparate treatment of voters who are

racial or ethnic minorities and/or young and first-time voters.
                                         17
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 18 of 21



      47.    Injunctive and declaratory relief is needed to protect these disparately

impacted voters from total disenfranchisement, and the standardless and

inconsistent signature-matching process therefore subjects Plaintiffs, their

members, constituencies, and the voters who support them, to serious, concrete,

and irreparable injuries due to disparate treatment in violation of the Equal

Protection Clause in 2018 general election.

                               PRAYER FOR
              DECLARATORY AND INJUNCTIVE RELIEF
            28 U.S.C. §§ 2201 and 2202, Fed. R. Civ. P. 57 and 65

      48.    This case presents an actual controversy because Defendant's present

and ongoing refusal to count eligible voters’ ballots based on an alleged signature

mismatch subjects Plaintiffs and the voters who associate with them to serious and

immediate harms, warranting the issuance of a declaratory judgment.

      49.    Plaintiffs seek preliminary and/or permanent injunctive relief to

protect their statutory and constitutional rights and avoid the injuries described

above. A favorable decision enjoining Defendant would redress and prevent the

irreparable injuries to Plaintiffs and their members, constituents, and supporters

identified herein, for which Plaintiffs have no adequate remedy at law or in equity.

      50.    The State will incur no burden in counting the votes of voters who are

identified as having a potential signature mismatch as the State has already

confirmed they are eligible and registered to vote.
                                         18
      Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 19 of 21



       51.     The public interest weighs strongly in favor of letting every lawful,

eligible voter exercise the right to vote. The balance of hardships thus tips strongly

in favor of Plaintiffs.

       52.     Plaintiffs file, concurrent with this Complaint, an emergency motion

for a preliminary and/or permanent injunctive relief in accord with Local Rule

7.l(L), as the canvassing of returned VBM and provisional ballots must end no

later than noon on November 10. It is essential that the motion be decided before

the canvassing period begins for the relief requested to be effective such that

signature-mismatch voters are not disenfranchised.

   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

       A.     Declaring that all voters who submit a VBM or provisional ballot, and

              whose ballots are subsequently determined to involve a signature

              mismatch, be counted as valid votes.

       B.     Preliminarily and permanently enjoining enforcement by Defendant of

              Florida Statute § 101 and any other source of state law that requires

              election officials to reject VBM and provisional ballots cast by

              eligible, from rejecting those votes.

       C.     Temporarily tolling and restraining the canvassing deadline of noon

              on November 10 under Florida Statute § 102.141(5) until after this

              matter is heard;
                                          19
Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 20 of 21



D.    Permanently tolling and restraining the canvassing deadline of noon

      on November 10 under Fla. Stat. § 102.141(5) to provide each county

      with sufficient time to count VBM and provisional ballots that would

      otherwise have been rejected on the basis of signature mismatch

      absent relief;

E.    Awarding Plaintiffs their costs, expenses, and reasonable attorneys'

      fees pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable

      laws; and

F.    Granting such other and further relief as the Court deems just and

      proper.




                                20
     Case 4:18-cv-00520-RH-MJF Document 1 Filed 11/08/18 Page 21 of 21



Dated: November 8, 2018

                                    Respectfully submitted,

                                              /s/
                                    RONALD G. MEYER
                                    Florida Bar No. 0148248
                                    Email: rmeyer@meyerbrookslaw.com
                                    JENNIFER S. BLOHM
                                    Florida Bar No. 0106290
                                    Email: jblohm@meyerbrookslaw.com
                                    Meyer, Brooks, Demma and Blohm, P.A.
                                    131 North Gadsden Street
                                    Post Office Box 1547
                                    Tallahassee, FL 32302-1547
                                    (850) 878-5212

                                    Uzoma N. Nkwonta*
                                    Email: UNkwonta@perkinscoie.com
                                    PERKINS COIE LLP
                                    700 Thirteenth Street, N.W., Suite 600
                                    Washington, D.C. 20005-3960
                                    Telephone: (202) 654-6200
                                    Facsimile: (202) 654-6211

                                    Counsel for Plaintiffs

                                    *Pro Hac Vice Motion forthcoming




                                    21
